Citation Nr: 1827807	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to compensation under the provisions of 38 U.S.C. § 1151 and/or service connection for hypertension (HTN).

2. Entitlement to compensation under the provisions of 38 U.S.C. § 1151 and/or service connection for an acquired psychiatric disorder.

3. Entitlement to compensation under the provisions of 38 U.S.C. § 1151 and/or service connection for a genitourinary disorder.

4. Entitlement to compensation under the provisions of 38 U.S.C. § 1151 and/or service connection for a heart disorder.

5. Entitlement to compensation under the provisions of 38 U.S.C. § 1151 and/or service connection for a sleep disorder.

6. Entitlement to compensation under the provisions of 38 U.S.C. § 1151 and/or service connection for a headache disorder.

7. Entitlement to compensation under the provisions of 38 U.S.C. § 1151 and/or service connection for a lung disorder.

8. Entitlement to compensation under the provisions of 38 U.S.C. § 1151 and/or service connection for a sinus disorder.

9. Entitlement to compensation under the provisions of 38 U.S.C. § 1151 and/or service connection for a liver disorder.

10. Entitlement to compensation under the provisions of 38 U.S.C. § 1151 and/or service connection for a stomach disorder.


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972 and from September 1975 to August 1979 with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2008 and July 2009 by a Department of Veterans Affairs (VA) Regional Office.

The Veteran requested a hearing before the Board concerning the issues on appeal, which was scheduled for August 2013.  However, he failed to report for the scheduled hearing.  As he has not provided good cause for failing to attend, or requested to reschedule the hearing, the Board considers the hearing request to be withdrawn.  See 38 C.F.R. § 20.702(d) (2017).

In December 2013, the Board  granted service connection for a bilateral foot disorder, reopened several issues on appeal, and remanded the case for further development.  In addition, the Board remanded the issue of entitlement to a rating in excess of 10 percent for a left great toe disability for the issuance of a statement of the case.  In September 2014, the Agency of Original Jurisdiction (AOJ) issued a statement of the case regarding such matter, but the Veteran did not enter a timely substantive appeal.  Therefore, the issue of entitlement to a rating in excess of 10 percent for a left great toe disability is not before the Board. 

The Board notes that a December 2016 rating decision denied entitlement to compensation under 38 U.S.C. § 1151 for dermatitis, dizziness, epistaxis, left ankle swelling, and right ankle swelling, and determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for degenerative changes of the spine.  Thereafter, the Veteran entered a notice of disagreement as to such claims in June 2017.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the AOJ.  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected. 

The Board further observes that, subsequent to the AOJ's most recent adjudication of his claims in a November 2017 supplemental statement of the case, the Veteran submitted additional evidence in support of his appeal.  While he did not waive AOJ consideration of such evidence, the Board finds it to be duplicative of that previously considered by the AOJ and, thus, irrelevant to the instant matters.  Therefore, there is no prejudice to him in the Board proceeding with the adjudication of his claims at this time.   

The claims for entitlement to compensation under 38 U.S.C. § 1151 and/or service connection for HTN, a genitourinary disorder, a sleep disorder, a headache disorder, a lung disorder, a sinus disorder, a liver disorder, and a stomach disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  An additional disability of an acquired psychiatric disorder did not result from VA treatment.
 
2.  An acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and a psychosis did not manifest within one year of service discharge.

3.  An additional disability of the heart did not result from VA treatment.

4.  A heart disorder was not shown to be causally or etiologically related to any disease, injury, or incident during service and did not manifest within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C. § 1151 and/or service connection for an acquired psychiatric disorder are not met.  38 U.S.C. 
§§ 1101, 1110, 1112, 1131, 1137, 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.361 (2017).

2.  The criteria for compensation under the provisions of 38 U.S.C. § 1151 and/or service connection for a heart disorder are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the claims decided herein as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

While the Veteran has made vague challenges to the treatment of the evidence of record and the processing of his claims, which are addressed herein, he has not alleged specific any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Compensation under Section 1151

The Veteran contends that he is entitled to compensation under the provisions of 38 U.S.C. § 1151 for acquired psychiatric and heart disorders.  Specifically, he alleges that additional disabilities resulted from multiple VA- prescribed medications over the past 20 years, a heart surgery performed in a VA facility, and the erroneous adjudication of his claims.  Statements dated in April 2008 and March 2009 describe these assertions, to include the Veteran's report that when VA performed "a heart procedure/ surgery," he died for a certain period and was given fatal medication and electrical shock that caused additional disabilities.  

Compensation under 38 U.S.C. § 1151 is awarded for a qualifying additional disability caused by improper VA treatment.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility.  Further, the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).

In Viegas v. Shinseki, the Federal Circuit noted that Section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran"" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); 38 U.S.C. § 1151(a)(1)(A), (a)(1)(B).  Thus, Section 1151 contains two causation elements-a Veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38  C.F.R. § 3.361(d)(2). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA treatment records contain a February 2008 informed consent for a cardioversion of the heart and also document the procedure.  A February 2008 treatment record shows VA physicians reviewed the records for medication reconciliation and transitional care following the procedure.  A VA physician counseled the Veteran on all old and new medications, including doses, side effects, route of administration, and schedule and method of administration.  Therefore, the Board finds the evidence demonstrates fulfillment of the informed consent requirements of 38 C.F.R. § 17.32 for the surgery in question.  

In October 2017, a VA physician provided a negative opinion concerning a causal etiology between VA treatment and any current acquired psychiatric disorder.  Specifically, after a review of the evidence, the VA physician opined it was less likely than not that the Veteran's psychological diagnoses were the result of VA treatment.  Specifically, the VA physician found probative the Veteran's own lay statements describing his symptoms of anxiety as a quality of being overwhelmed; as such, the VA physician thought these symptoms were largely due to actual situational stressors such as caring for aging parents and no employment for many years.
  
In June 2016, a VA physician reviewed the Veteran's claims file, to include his clinical information, and noted the Veteran had non-ischemic cardiomyopathy/ congestive heart failure (CHF) and atrial fibrillation.  The VA examiner opined these heart conditions were chronic and not uncommon.  In addition, although medications could cause subjective breathing complaints, dizziness, and palpitations, those conditions were not caused by any type of side effects from medications.  Further, the Veteran's CHF and cardiomyopathy were not caused by carelessness, negligence, lack of skill, or similar incident of fault on the part of the attending VA personnel.  The physician opined the Veteran's CHF and atrial fibrillation did not result from an event that could not have reasonably been foreseen by a reasonable healthcare provider, and there was no failure on the part of VA to timely diagnose and/or properly treat the claimed conditions that allowed the diseases or disabilities to continue to progress.  

Here, the Board accords significant probative weight to the medical opinions described above, which are predicated on thorough reviews of the record, to include the medical records concerning the treatment in question and the Veteran's statements, in which his contentions are fully articulated.  Additionally, such opinions considered all of the pertinent evidence and provided complete rationales, relying on and citing to the records received.  Moreover, the clinicians offered clear conclusions with supporting data.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The Board acknowledges the Veteran's sincerely held beliefs that the medications prescribed by VA, as well as his heart surgery, caused his current acquired psychiatric and heart disorders.  While the Veteran purports to have medical knowledge based on his reading of medical treatises in regard to the side effects of such medications, the record does not demonstrate that he possesses clinical or diagnostic medical knowledge or skills in excess of the VA physicians.  In this regard, the VA examiners are physicians, who have greater training and skill in evaluating medical conditions and practices than the Veteran.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Additionally, while the Veteran, as a lay person, may report on his observable symptoms and discomfort and the nature of the treatment he received, an assessment of the severity and proper treatment for his symptoms is a complex medical matter requiring training and clinical experience that the Veteran does not possess.  Therefore, his own assessment of the effects of certain prescribed medications and the required course of surgical treatment are not competent and, therefore, his statements in this regard are nonprobative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, the Board finds the Veteran's vague challenges to the treatment of the evidence of record to be unpersuasive in light of their failure to identify any specific defects in the same.  Finally, the Veteran's assertions regarding the processing of his claims are not sufficient bases for entitlement to compensation under Section 1151 for additional disabilities.

As the most probative evidence of record shows that the Veteran did not incur an additional acquired psychiatric disorder or heart disorder, or an increase in the severity of such disabilities as a result of proper and appropriate VA treatment, the benefit of the doubt rule is not for application with respect to these claims.  Therefore, the Board finds compensation under 38 U.S.C. § 1151  for an acquired psychiatric disorder or a heart disorder is not warranted.  See 38 U.S.C. § 5107(b); Gilbert, supra.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Additionally, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as psychoses and cardiovascular-renal disease, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With respect to an acquired psychiatric disorder, the Veteran asserts that he has an anxiety disorder from waking up to find himself covered in chigger bites as well as performing guard duty in freezing weather in Germany. 

VA treatment records reflect diagnoses of anxiety disorder, schizophrenia, and delusional disorder throughout the pendency of the appeal.  As a result, the Board finds a current disability is established for service connection purposes.  With respect to an in-service event or injury, an August 1975 report of medical history reflects the Veteran's positive report of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  However, he was in excellent health upon examination, and service treatment records do not reflect complaints of, treatment for, or a diagnosis of an acquired psychiatric disorder during service.  In addition, the Veteran's separation examination was normal upon psychiatric evaluation. 

Furthermore, in October 2017, a VA physician provided a negative opinion concerning a causal etiology between any current acquired psychiatric disorder and the Veteran's military service.  Specifically, after a review of the evidence, the VA physician opined it was less likely than not that the Veteran's psychological diagnoses are the diagnoses are the result of military service.  Specifically, the VA physician found probative the Veteran's own lay statements describing his symptoms of anxiety as a quality of being overwhelmed; as such, the VA physician thought these symptoms were largely due to actual situational stressors such as caring for aging parents and no employment for many years.

Such opinion is likewise consistent with the remainder of the evidence of record.  In this regard, the Acting Deputy Chief Medical Director for Hospital Based Services (ADCMD) provided a negative nexus opinion in October 1994.  The ADCMD stated there did not seem to be any evidence to substantiate a claim of an acquired psychiatric disorder causally related to events in service.  The Veteran was diagnosed as having "anxiety disorder, mild, not otherwise specified, with features of [posttraumatic stress disorder (PTSD)]" in 1990, a disorder that was not previously diagnosed as far as the VA physician could determine from the available records.  The VA physician noted that the Veteran's symptoms included difficulty sleeping and nightmares of the service incident.  However, as the VA physician found the Veteran did not meet the criteria for a diagnosis of PTSD, and there was no available evidence that the diagnosed anxiety disorder was present earlier, he found no basis to relate it to military service that ended in 1979.  

Further, an October 1990 VA examination shows the Veteran reported that nerves had bothered him since service, although he was not treated as an outpatient or inpatient for his mental problem.  At that time, he reported insomnia, flashbacks, and nightmares.  The VA examiner diagnosed anxiety disorder, mild, not otherwise specified, with features of PTSD.  In November 2003, a private physician noted that the records did not reveal any psychiatric treatment for the past three and a half years.  The private physician also found the Veteran's report of his own history had a dramatic overlay, and she was not sure of the accuracy of some of his reporting.  Following a March 2005 visit to an emergency department to rule out cerebrovascular accident versus metabolic disorder vs intoxication with temazepam or other medications or substances, VA physicians did not provide a diagnosis of an acquired psychiatric disorder at that time.  A May 2005 VA examiner reported the Veteran had no psychiatric visits since October 1996 and that the Veteran appeared to be an unreliable reporter.  The Veteran had no symptoms of the previously diagnosed disorders during the assessment and denied a history of symptoms.  

With respect to service connection for a heart disorder, VA treatment records reflect diagnoses of non-ischemic cardiomyopathy, congestive heart failure, and atrial fibrillation during the appeal period, and, therefore, the Board finds the evidence establishes a current disability for service connection purposes.  Concerning an in-service incident, an August 1975 report of medical history reflects the Veteran's report of heart trouble.  However, he was in excellent health upon examination, and service treatment records do not reflect complaints of, treatment for, or a diagnosis of a heart disorder during service.  In addition, the Veteran's separation examination was normal upon cardiovascular evaluation. 

In May 2016, a VA examiner opined the Veteran's current heart disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner found there was no evidence that military service caused or worsened the condition in the service treatment records and that the conditions were more likely than not part of his normal aging process.

Again, the Board accords significant probative weight to the medical opinions described above, which are predicated on thorough reviews of the evidence, to include the treatment records in question and the Veteran's own, fully articulated statements.  Additionally, such opinions provided complete rationales, relying on and citing to the records received.  Moreover, the clinicians offered clear conclusions with supporting data.  See Stefl, 21 Vet. App. 120, 124-25; Nieves-Rodriguez, 22 Vet. App. 295, 302-04.

Although the Veteran claims that he has a current acquired psychiatric disorder and a heart disorder related to service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origin or cause of an anxiety disorder, schizophrenia, delusional disorder, non-ischemic cardiomyopathy, congestive heart failure, and atrial fibrillation are not simple questions that can be determined based on mere personal observations by a lay person, the Veteran's lay testimony is not competent to establish a medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the etiologies of the Veteran's current acquired psychiatric disorders and heart disorders do not lie within the range of common experience or common knowledge, but require special experience or special knowledge.  Here, it is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of those disabilities.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, his statements regarding the etiology of his current acquired psychiatric disorders and heart disorders are afforded no probative value.

Furthermore, based on the foregoing evidence, the Board finds the Veteran's reports of continuity of symptomatology are not supported by the evidence of record, and the treatment records do not demonstrate the manifestation of a psychosis or heart disease within one year of separation from service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the appellant's observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility).  Notably, even if the Veteran believes his recollections to be accurate, the Board finds that the Veteran is simply not a reliable historian as to this aspect of the claims.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

In summary, the Board finds the Veteran's current acquired psychiatric disorders and heart disorders are not shown to be causally or etiologically related to any disease, injury, or incident during service, and a psychosis or heart disease did not manifest within one year of his separation from active duty.  Consequently, service connection for such disorders is not warranted.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Compensation under the provisions of 38 U.S.C. § 1151 and/or service connection for an acquired psychiatric disorder is denied.

Compensation under the provisions of 38 U.S.C. § 1151 and/or service connection for a heart disorder is denied. 


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

Here, the Board finds additional opinions are necessary to adjudicate the remaining claims of entitlement to compensation under 38 U.S.C. § 1151 and/or service connection.  In October 2017, a VA physician opined the Veteran's hypertension, urethritis, sleep disorder, headaches, lung disorder, sinus disorder, liver disorder, and gastroesophageal reflux disease (GERD) were less likely than not proximately due to or aggravated by military service or medications prescribed by VA, including temazepam and cardarone.  However, the VA physician did not address the Veteran's assertions regarding a causal connection between these conditions and the documented heart surgery performed at a VA facility.  Furthermore, in rendering all opinions, it does not appear that the examiners addressed all diagnoses of record.  Therefore, addendum opinions addressing all diagnoses of record in regard to both the 1151 and service connection claims should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Forward the file to an appropriate VA clinician for an addendum opinion addressing the etiology of the Veteran's hypertension, genitourinary disorder (diagnosed as urethritis, urethral stricture, and recurrent prostatitis), sleep disorder (diagnosed as primary snoring disorder), headache disorder (diagnosed as migraines), lung disorder (diagnosed as bronchitis), sinus disorder (diagnosed as seasonal hay fever and allergic rhinitis), liver disorder, and stomach disorder (diagnosed as GERD).  The record and a copy of this Remand must be made available to the clinician.  The clinician shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

For each aforementioned diagnosed disorder, the clinician should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is related to the Veteran's military service.  

In offering any opinion, the clinician should consider the August 1975 report of medical history and the Veteran's lay statements pertaining to the onset and continuity of symptomatology of each disorder.  

The clinician should also provide an opinion as to whether the Veteran has an additional disability in the form of hypertension, genitourinary disorder (diagnosed as urethritis, urethral stricture, and recurrent prostatitis), sleep disorder (diagnosed as primary snoring disorder), headache disorder (diagnosed as migraines), lung disorder (diagnosed as bronchitis), sinus disorder (diagnosed as seasonal hay fever and allergic rhinitis), liver disorder, and stomach disorder (diagnosed as GERD) that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment; or an event not reasonably foreseeable.  When answering the question, the examiner should not focus on whether the event was actually foreseen but should instead address whether a reasonable medical practitioner would have foreseen the event or additional disability.  The clinician should specifically address the cardioversion of the heart performed at a VA medical facility in February 2008, as well as the various medications prescribed during the pendency of the appeal. 

A rationale should be provided for any opinion or conclusion offered.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


